Plaintiff in error accompanies his petition for rehearing by motion for leave to file a supplemental record. The supplemental record which he tenders embraces orders of the district court passing the case upon the calling of a docket during several terms; an order that cause be shown why the cause should not be dismissed at the cost of the plaintiff; certain rules of the district court for the dismissal of causes after notice to the parties where no progress has been made for three succeeding *Page 410 
terms; and copy of notice which the clerk certifies he mailed to the parties prior to the dismissal of the cause in 1920. All of these matters are certified to by the clerk below. The purpose of plaintiff in error is, by this supplemental record, to show that the order of dismissal was not invalid by reason of absence of notice to the parties, or authority of court rules therefor. He contends that the holding of this court with regard to the invalidity of the order of dismissal as it appeared upon the original record was not made pursuant to any contention of the defendant in error, and that therefore the plaintiff in error should now, even though the decision has been rendered, be permitted to amend the record to meet the position taken by this court. But the answer to this contention of the plaintiff in error is that the brief of defendant in error specifically argues that the court below was without authority to enter the order of dismissal: This position was based by the brief partly upon the absence of any court rules authorizing the dismissal, and partly also upon the lack of notice to the parties. Plaintiff in error was therefore given timely warning that such question was before this court. Not only so, but plaintiff in error, being confronted by this question, elected to rely upon the presumption of validity, and also upon the theory that the defendant in error was estopped to question the validity of the dismissal because it had filed a motion therefor. Moreover, plaintiff in error included in its briefs statements as to the giving of notice, although of course such statements could not be considered by us as supplying the deficient record. We must therefore hold that the motion to supplement the record comes too late. Carnahan v. Connolly, 17 Colo. App. 98,68 P. 836. We may add that material matters attempted to be shown by the supplemental record are such as can only be shown by a bill of exceptions, not being parts of the record proper, and for that reason also the application would have to be denied. *Page 411 
The application for leave to file supplemental record is denied, as is also the petition for rehearing.
MR. CHIEF JUSTICE DENISON, MR. JUSTICE BURKE and MR. JUSTICE WHITFORD concur.